On a former day of this term, the judgment herein was affirmed. Appelant has filed a motion for rehearing on the ground that this court erred in holding that the trial court did not err in overruling his motion to change the venue. We have reviewed the evidence again, and do not believe that error was committed in affirming the judgment. The opinion is criticised on account of this statement: "It is admitted that a mob was not formed, nor sought to be formed; but the current talk was that he was carried to Lamar County for safe keeping, for fear of being mobbed." The expression that "it is admitted that a mob was not formed nor sought to be formed" is more a conclusion from the facts than as a real statement from any of the witnesses. A reference to the bill of exceptions containing the evidence introduced in regard to the change of venue, fully sustains that statement in the opinion. One of the witnesses states, "They told me they were afraid of a mob and removed him for safe keeping." The same witness, in answer to the question, if he had heard of any organized mob or anything of the kind against appellant since the offense was committed, answered, "I have heard of them talking of making it up." "Q. Have you heard of any being organized to do that? A. Nothing, only I heard them talking about making it up." This witness was the brother of appellant. Witness Latimer states, "If there was any mob I do not know anything about it. I do not know anything in regard to a mob at all. I do not know of any organization or combination of citizens in this country, or mob, to do any kind of foul play to this defendant, I never heard of any at all." Again, he says, "I never heard of any mob." Q. "Did you ever hear of anybody saying anything about organizing a mob at all? A. No, sir; I never did." Mahaffey testified, that he never heard of any rumor of a mob. He further states, "I heard of this man being removed to Paris for safe keeping to prevent a mob. No, sir, I never heard of any mob." The court asked the question, "Do you know of a single solitary man that ever said anything to you about a mob? A. No, sir; I never knew anything at all, except just what I saw in the newspaper about what it said about a mob. *Page 346 
I never heard of any mob being organized anywhere in the county. I never heard of any men getting ready to organize a mob." Witness Coleman was asked: "You do not know of any combination existing anywhere in the county? Did you ever hear of any organization of any mob of men getting together to form a mob, or anything of the kind? A. I never heard of it in any part of the country." Whiteman says, "I never heard of any combination existing among any people or any class of people to mob defendant or to do him any harm." Witness Wright says, "I do not know that there was a mob formed. I do not know that any man ever attempted to form a mob." These are some of the statements of the witnesses. We believe these statements justify the statement of the court in the original opinion. No witness testified that there was any mob formed or that anybody sought to organize a mob. There was some talk in the county that defendant was carried to Lamar County, and placed in jail in Paris, to prevent his being mobbed. Whether correct in the statement criticised the facts are as above stated.
That portion of the opinion is also criticised which refers to the testimony of the sheriff. The motion for rehearing contains this language: "The court is in error as to the testimony of the sheriff of Red River County. The record fails to show that the sheriff testified at all; in fact he did not testify on the hearing of the motion to change the venue." Bill number 10 contains the evidence developed on the motion to change the venue, and is found in the record from pages 73 to 97. The sheriff's name was S.T. Dinwiddie, and was one of the parties who filed affidavit contesting appellant's motion to change the venue. He testified before the jury in regard to the facts of the case, and his testimony is found on pages 36 and 37 of the transcript in the statement of facts developed on the trial of defendant before the jury. He also testified on the motion to change the venue. His testimony is found on pages 92 and 93 and in bill of exception No. 10. If this record is a true one, and the statement of facts is signed by the district attorney and one of appellant's attorneys, and approved by the trial judge; and the bill of exceptions which contains the testimony introduced on the motion to change the venue, is signed by the same attorney, B.P. Lewis, Esq., and approved by the district judge, Hon. Ben. H. Denton. So, we think, the opinion is fully sustained by the fact that Sheriff Dinwiddie did testify on the motion to change the venue. If the opinion is wrong in stating that fact, then appellant's bill of exception is not correct, for it contains the sheriff's testimony introduced on the trial of said motion. The motion for rehearing is overruled.
Overruled. *Page 347